                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT Of NEW JERSEY



  INVENTEL PRODUCTS, LLC,
                                                                     Civ. No. 2:19-9190
                 Plaintiff,
                                                                          OPINION
         V.

  JIMMY LI, LIN AMY, GODADDY.COM,
  SHOPIFY (USA) INC., SHOPIFY INC.,
  GOOGLE LLC, GOOGLE.COM LLC, WU
  JINZHAO, JOHN/JANE DOE, ABC CORP.
                Defendants.

        WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff InvenTel Products, LLC ‘s (“InvenTel”) brings this action for various direct
and contributory violations of its intellectual property rights. The matter comes before
                                                                                            the
Court on InvenTel’s motion for a temporary restraining order and preliminary injunc
                                                                                    tion, ECF
No. 5, and Defendants Google LLC’s (“Google”), GoDaddy Inc.’s, and GoDad
                                                                                      dy.com,
LLC’s (“GoDaddy”) oppositions thereto. ECF Nos. 21 & 23. For the reasons set
                                                                                  forth below,
InvenTel’s motion—as to Google and GoDaddy—is DENIED and the Court’ Tempo
                                                                                s         rary
Restraining Order is TERMINATED as to Google and GoDaddy.
 I.    BACKGROUND
        InvenTel sells a variety of consumer products in the United States via mail-order and
 online sales, including the HD MIRROR CAM® (“HD MIRROR CAM”). The HD
                                                                                      MIRROR
 CAM is a personal security camera designed for automobiles. Invenlel holds
                                                                                         patents,
 copyrights, and trademarks on RD MIRROR CAM technology and marketing materi
                                                                                         als.
        Defendants Jimmy Li, Lin Amy, and Wu Jinzhao (“Li Defendants”) allegedly produc
                                                                                                 e
counterfeit RD MIRROR CAMs (“Counterfeit Products”) in China and market them
                                                                                          to U.S.
customers online. The online sale of the Counterfeit Products is the subject of related
                                                                                 a         action
(“Prior Action”) brought by Invenlel against the Li Defendants, Google, GoDaddy,
                                                                                       Shopify,
and others (collectively, “Defendants”) for intellectual property rights violati
                                                                                     ons. See
Inven Tel Products, LLC v. Li, No. 2:1 8-cv- 16590.
        After voluntarily dismissing Google and GoDaddy from the Prior Action, InvenT
                                                                                                el
learned of a new website created by the Li Defendants to further market the Counte
                                                                                             rfeit
Products: www.hdrnirrorcarnbuy.com (“Website”). Abdul Dec. 4, ECF No. 5-2.
                                                                    ¶                  On April
2, 2019, InvenTel initiated this suit alleging similar acts of infringement to the Prior
                                                                                          Action
but occurring on the new Website. As relevant here, Invenlel alleges that despite knowle
                                                                                              dge
of the Prior Action, GoDaddy registered the Website and continues to host it. Compi
                                                                                        . ¶ 74-
84. InvenTel also alleges that it duly notified Google of the Li Defendants infringement,
                                                                                              but

                                                1
Google continues to allow them to purchase advertisements for the Website. Id. ¶I 8 8-89, 95.
The Website also states it uses “Google Analytics to help [the Li Defendants] understand how
[their] customers use the [Website].” Id. ¶ 96. Through this conduct, InvenTel asserts Google
and GoDaddy are directly and contributorily liable for the infringement of Invenlel’s rights.
        On April 16, 2019, the Court entered an order temporarily restraining Defendants from
infringing on InvenTel’s intellectual property rights. See Order, ECF No. 6 (“TRO”). The
TRO also provided an expedited briefing schedule to determine whether the Court should
enter a preliminary injunction. See Id. On April 23, InvenTel notified the Court that it had
yet to effectuate service and requested an extension to the briefing schedule. See InvenTel
Ltr., ECF No. 9. The Court granted the requested extension as to all Defendants except
Shopify, which objected. See ECF No. 12. On April 30, the Court denied Invenlel’s motion
as to Shopify. See ECF Nos. 18-19. Since then, the motion has been fully briefed as to Google
and GoDaddy. The Website has also become inaccessible to the public. See InvenTel Reply
to GoDaddy at 5, ECF No. 25.
II.    DISCUSSION
        InvenTel seeks preliminary relief enjoining Defendants from infringing on its
intellectual property rights. See Mot., ECF No. 5. “A plaintiff seeking a preliminary
injunction must establish that [1] he is likely to succeed on the merits, [2] that he is likely to
suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities
tips in his favor, and [4] that an injunction is in the public interest.” Winter v. NRDC, Inc.,
555 U.S. 7, 20 (2008). As to the first element (likely success on the merits), InvenTel will
have to prove that Defendants are either directly or contributorily liable for infringements of
InvenTel s intellectual property rights. See, e.g., Parker v. Googte, Inc., 242 F. App’ x 833,
            ‘


836-37 (3d Cir. 2007). Direct copyright liability requires “volitional conduct on the part of
defendant” while contributory liability requires “material contribution to [a third party’s]
infringement” with “knowledge by the defendant that the third-party was directly infringing.”
Id. As to potential trademark liability, InvenTel may succeed on the merits if it can show that
Google or GoDaddy “intentionally induce[d] another to infringe a trademark” or “continues
to supply its product to one whom it knows or has reason to know is engaging in trademark
infringement.” Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 854 (1982).
        The Court will deny the requested relief because InvenTel has not demonstrated likely
success on the merits (element 1) for some allegations; or, for other allegations, that it will
suffer irreparable harm without the requested preliminary relief (element 2).
       A.       Claims Against GoDaddy
        Invenlel’s alleges that despite knowledge of the Li Defendants violative conduct,
GoDaddy registered and continues to host the Website. See Compi. ¶ 74-84. As to the
alleged hosting, GoDaddy’s Business Operations Manager swears under penalty of perjury
that “GoDaddy does not provide website hosting services for [the Website].” Hayden Decl.
¶ 2, ECF No. 22-1. InvenTel merely replies “[t]hat may or may not be true.” InvenTel Reply
to GoDaddy at 5. As the Court finds the Declaration credible, and thus InvenTel’s argument
for likely “hosting liability” unpersuasive, preliminary relief is inappropriate. See Winter,
555 U.S. at 20 (requiring likely success on the merits to warrant preliminary relief).

                                                2
        As to the alleged registration, GoDaddy notes that as the Website registrar, it has no
control over the Website’s content. GoDaddy Opp. at 14, ECF No. 22. Thus, “[t]here is
literally nothing GoDaddy can provide to Plaintiff with respect to the content of[W]ebsite[].”
Id. Notwithstanding GoDaddy’s inability to control the Website’s content, unregistering the
Website (thus cutting off public access) would certainly stop the infringing content from
appearing online. However, as InvenTel points out, the Website is no longer operational. See
InvenTel Reply to GoDaddy at 6. Therefore, GoDaddy’s power to unregister the Website is
unnecessary to prevent irreparable hanm Because ordering the de-registration would have no
practical impact, entering a preliminary injunction would be inappropriate. See Winter, 555
U.S. at 20 (requiring irreparable harm absent relief).
        Invenlel argues that even though the Website is now unavailable, the injunction is still
necessary because it “seeks to enjoin GoDaddy from registering more substantially similar
domain names to these same Li Defendants.” InvenTel Reply to GoDaddy at 6. The Court
does not view the TRO that way. See TRO at 2-3 (potentially restraining support of spectflc
websites and unauthorized use of products or sm’ices “similar” to InvenTel’s intellectual
property). The Court will not require GoDaddy to proactively restrict its computer systems
from registering domain names “similar” to “www.hdminorcarnbuy.com,” given the practical
difficulties involved (e.g., defining “similar”). See Hayden Decl. ¶ 5. If InvenTel becomes
aware of potentially infringing websites, it can take advantage of GoDaddy’s established take
down policy or even file an in rem lawsuit. See id. ¶ 15; 15 U.S.C. § 1 125(d)(2)(A)
(permitting cause of action to order registrar to transfer domain name rights).
       InvenTel is unlikely to succeed on the merits of its hosting claim and will not suffer
irreparable harm absent the requested relief from GoDaddy. Therefore, as to GoDaddy,
preliminary relief is DENIED and the TRO is TERMINATED.
       B.     Claims Against Google
        Invenlel alleges that despite knowledge of the Prior Action, Google permits (1) the
Website to use Google Analytics and (2) the Li Defendants to place advertisements for the
Website via Google. Compl. ¶ 87-89, 96. As to the alleged use of Google Analytics, Google’s
Senior Trademark Counsel declares under penalty of perjury that “Google does not provide
Analytics services for the [W]ebsite.” Charleston Decl. ¶ 22, ECF No. 2 1-6. While the
Website claims to use the Google Analytics tool—which is a free service available to every
website owner, id.—that is not enough to justify a preliminary injunction against Google.
First, even assuming the Website does use Google Analytics, that alone will not create liability
for Google. See Sony Corp. of America v. Universal City Studios, Inc., 464 U.S. 417, 439
(1984) (holding that Sony could not be liable despite constructive knowledge that customers
would use video recording devices to infringe on copyright rights); see also Parker, 242 F.
App’x at 837 (finding infringing materials inclusion in Google’s free search service
inadequate). Thus, InvenTel is unlikely to succeed on the merits. Second, the Website is no
longer operable. Thus, InvenTel will not suffer irreparable harm if the Court declines to
preliminarily enjoin Google from allowing the Li Defendants to use of its free analytics tool.
See Winter, 555 U.S. at 20 (requiring irreparable harm absent relief).
        As to the alleged facilitation of advertising, Google notes that despite InvenTel’s
allegations, it had no prior knowledge permitting it to proactively stop the advertisements.
                                               3
 Google Opp. at 12, ECF No. 21. The ads for the Website involved a new domain, created by
 a new account, with a different payment method than any ads Google previously disabled.
 Charleston Deci. ¶ 20. Once Google became aware of InvenTel’s allegations, it immediately
 acted to disable the ads. Id. ¶ 19. Therefore, even absent preliminary relief, Google is taking
 all feasible steps to stop its services from contributing to InvenTel’s injuries. Therefore,
 maintaining a preliminary injunction against Google would be superfluous, and thus
 inappropriate. See Winter, 555 U.S. at 20 (requiring irreparable harm absent relief).
         Invenlel’s delayed service of its complaint and the TRO bolsters this conclusion. If
 InvenTel was truly concerned about irreparable harm absent preliminary relief, it would have
 made every effort to effectuate service as fast as possible to ensure Defendants abided by the
 TRO. Instead, InvenTel delayed a week, requested an extended injunction, and attempted to
 excuse its failure to serve by noting that the TRO’s language (proposed by InvenTel) did not
 specifically set a service deadline. See Ltr., ERCF No. 9. Regardless of any explicit deadline,
 failure to immediately serve the TRO seriously undermines any argument that InvenTel will
 be irreparably harmed absent preliminary relief. See FTT, LLC v. Gimme Games, No. 13-cv-
 7161, 2014 WL 5343304, at *3 (D.N.J. Oct. 20, 2014) (finding delay between discovery of
 alleged infringement and request for injunctive relief “belies the urgency”).’
III.    CONCLUSION                                                                                     V




        For the reasons set forth above, Invenlel’s motion for a preliminary injunction, ECF
 No. 5, is DENIED as to Google and GoDaddy. The Temporary Restraining Order, ECF
 No. 6, is TERMINATED as to Google and GoDaddy.




 Date: May 7, 2019




  While the Court is mindful that personal circumstances may have delayed the initial filing of this
action, see InvenTel Reply to Google at 5, ECF No. 26, they do not excuse InvenTel’s subsequent
failure to swiftly serve Google and GoDaddy with the TRO entered against them.
                                                 4
